             Case 1:21-cv-02971-ER Document 3 Filed 04/12/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JUAN CARLOS MOLINA,
                                  Plaintiff,
                     -against-                                     1:21-CV-2971 (ER)

 STATE OF NEW YORK – LETITIA                                       TRANSFER ORDER
 JAMES, et al.,
                                  Defendants.

EDGARDO RAMOS, U.S.D.J.:

       Plaintiff Juan Carlos Molina, of Wantagh, Nassau County, New York, brings this pro se

action in which he challenges his 1982 Nassau County conviction and seeks damages. He sues:

(1) Letitia James, the Attorney General of the State of New York, (2) Madeline Singas, the

District Attorney of Nassau County, (3) the Estates of Rosalind Gurwin and Joseph Gurwin, of

Commack, Suffolk County, New York, and (4) “John Doe – Federal Insurance Company/Chubb

Group,” of Warren, New Jersey.1 For the following reasons, the Court transfers this action to the

United States District Court for the Eastern District of New York.

       Under 28 U.S.C. § 1391(b), a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim occurred, or a
       substantial part of property that is the subject of the action is situated; or (3) if
       there is no district in which an action may otherwise be brought as provided in
       this section, any judicial district in which any defendant is subject to the court’s
       personal jurisdiction with respect to such action.

For venue purposes, a “natural person” resides in the district where the person is domiciled, and

an “entity with the capacity to sue and be sued,” if a defendant, resides in any judicial district



       1
           Plaintiff has paid $402 in fees to bring this action.
              Case 1:21-cv-02971-ER Document 3 Filed 04/12/21 Page 2 of 3




where it is subject to personal jurisdiction with respect to the civil action in question. See 28

U.S.C. § 1391(c)(1), (2).

        Plaintiff does not allege that any defendant resides in this judicial district or that a

substantial part of the events or omissions giving rise to his claims arose in this judicial district.2

Thus, the Court is not a proper venue for this action under § 1391(b)(1) or (2). But Plaintiff does

allege that a substantial part of the events or omissions giving rise to his claims occurred in

Nassau County, which lies in the Eastern District of New York. See 28 U.S.C. § 112(c).

Accordingly, venue lies in the United States District Court for the Eastern District of New York.

See § 1391(b)(2). The Court therefore transfers this action to that court. See 28 U.S.C.

§ 1406(a).3

                                           CONCLUSION

        The Court respectfully directs the Clerk of Court to mail a copy of this order to Plaintiff

and note service on the docket. The Court also respectfully directs the Clerk of Court to transfer

this action to the United States District Court for the Eastern District of New York. This order

closes this action in this Court.




        2
         This judicial district, the Southern District of New York, is comprised of the following
New York State counties: (1) New York (Borough of Manhattan), (2) Bronx (Borough of the
Bronx), (3) Westchester, (4) Dutchess, (5) Rockland, (6) Orange, (7) Putnam, and (8) Sullivan.
28 U.S.C. § 112(b).
        3
         To the extent that Plaintiff seeks habeas corpus relief with regard to his Nassau County
conviction, the Eastern District of New York is the proper venue for such claims for relief. See
Local Civil Rule 83.3.

                                                   2
           Case 1:21-cv-02971-ER Document 3 Filed 04/12/21 Page 3 of 3




       The Court certifies, pursuant to 28 U.S.C § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore in forma pauperis status is denied for the purpose

of an appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   April 12, 2021
          New York, New York

                                                           EDGARDO RAMOS
                                                         United States District Judge




                                                3
